Exhibit 10.1

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 to Amended and Restated Credit Agreement (this “Amendment”)
dated as of April 30, 2007, is made among TRX, INC., a Georgia corporation (the
“Borrower”), each of the Subsidiaries of the Borrower signatory hereto
(collectively, the “Guarantors”), and BANK OF AMERICA, N.A. (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Lender have entered into that certain Amended and
Restated Credit Agreement dated as of November 7, 2005 (as amended by Amendment
No. 1 to Amended and Restated Credit Agreement dated as of January 11, 2007, the
“Credit Agreement”; capitalized terms used in this Amendment not otherwise
defined herein shall have the definition given thereto in the Credit Agreement),
pursuant to which the Lender has made available to the Borrower a revolving
credit facility, including a letter of credit subfacility;

WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents; and

WHEREAS, the Borrower has advised the Lender that it desires to (i) extend the
Maturity Date of the Credit Agreement until December 31, 2007 as set forth below
and (ii) amend the definition of Consolidated Fixed Charges in Section 1.01 of
the Credit Agreement as set forth below, and the Lender is willing to so extend
the Maturity Date and amend the definition of Consolidated Fixed Charges on the
terms and conditions contained in this Amendment;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Amendment to Credit Agreement. Subject to the terms and conditions set forth
herein, and in reliance upon the representations and warranties of the Borrower
made herein, the Credit Agreement is hereby amended as follows:

 

  (a) The existing definitions of “Consolidated Fixed Charges” and “Maturity
Date” are deleted from Section 1.01 of the Credit Agreement and the following
definitions are inserted in lieu thereof:

“Consolidated Fixed Charges” means, for any Measurement Period, the sum of
(a) the principal amount of Indebtedness (including the principal portion of any
Attributable Indebtedness and excluding Obligations under the Loan Documents) of
the Borrower and its Subsidiaries that is required to be paid during the
12-month period immediately following such Measurement Period and
(b) Consolidated Interest Charges that are paid or required to be paid during
such Measurement Period.

“Maturity Date” means December 31, 2007.



--------------------------------------------------------------------------------

  (b) The existing Exhibit A of the Credit Agreement is deleted in its entirety
and Exhibit A attached hereto is inserted in lieu thereof.

 

2. Effectiveness; Conditions Precedent. The amendment herein provided shall be
effective (as of the date of this Amendment) upon the satisfaction of the
following conditions precedent:

 

  (a) The Lender shall have received each of the following documents or
instruments in form and substance acceptable to the Lender:

 

  (i) one or more counterparts of this Amendment, duly executed by the Borrower
and each Guarantor; and

 

  (ii) such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Lender shall
reasonably request.

 

  (b) All fees and expenses payable to the Lender (including the fees and
expenses of counsel to the Lender) estimated to date shall have been paid in
full (without prejudice to final settling of accounts for such fees and
expenses).

 

3. Consent of the Guarantors. Notwithstanding that such consent is not required
by the Loan Documents, each of the Guarantors hereby consents, acknowledges and
agrees to the amendment set forth herein and hereby confirms and ratifies in all
respects the Loan Documents to which such Person is a party (including without
limitation the continuation of such Person’s payment and performance obligations
and the effectiveness and priority of any Liens granted thereunder, in each case
upon and after the effectiveness of this Amendment and the amendments
contemplated hereby) and the enforceability of such Loan Documents against such
Person in accordance with its terms.

 

4. Representations and Warranties. In order to induce the Lender to enter into
this Amendment, the Borrower represents and warrants to the Lender as follows:

 

  (a) The representations and warranties made by it in Article V of the Credit
Agreement, and by each Loan Party and in each of the Loan Documents to which
such Loan Party is a party are true and correct on and as of the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties are true
and correct as of such earlier date;

 

  (b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;

 

2



--------------------------------------------------------------------------------

  (c) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Guarantors and constitutes a legal, valid and binding
obligation of such Persons, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

 

  (d) No Default or Event of Default has occurred and is continuing.

 

5. Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other.

 

6. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

 

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

8. Governing Law; Arbitration; Jury Trial Waiver. This Amendment shall in all
respects be governed by, and construed in accordance with, the laws of the State
of Georgia applicable to contracts executed and to be performed entirely within
such State, and shall be further subject to the provisions of Section 9.13 of
the Credit Agreement.

 

9. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

 

10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.

 

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, each Guarantor, the Lender and their respective
successors and assignees to the extent such assignees are permitted assignees as
provided in Section 9.06 of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER:

TRX, INC.

By:  

/s/ Norwood H. Davis, III

Name:   Norwood H. Davis, III Title:   President

GUARANTORS:

Technology Licensing Company, LLC, a Georgia limited liability company

Travel Technology, LLC, a Georgia limited liability company

TRX Data Services, Inc., a Virginia corporation

TRX Fulfillment Services, LLC, a Georgia limited liability company

By:  

/s/ Norwood H. Davis, III

Name:   Norwood H. Davis, III Title:   President TRX Technology Services, L.P.,
a Georgia limited partnership By:   TRX Fulfillment Services, LLC, its general
partner   By:  

/s/ Norwood H. Davis, III

  Name:   Norwood H. Davis, III   Title:   President

LENDER:

BANK OF AMERICA, N.A.

By:  

/s/ Ken Bauchle

Name:   Ken Bauchle Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit A

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                             ,

 

To: Bank of America, N.A.

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 7, 2005 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), between TRX, INC., a
Georgia corporation (the “Borrower”), and Bank of America, N.A. (the “Lender”).

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Lender on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. [Attached hereto as Schedule 1 are the][The] year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section [have been
filed with the SEC and a link thereto is available on the Borrower’s website on
the Internet at the website address listed on Schedule 9.02].

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. [Attached hereto as Schedule 1 are the][The] unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date [have been filed with the SEC and a link
thereto is available on the Borrower’s website on the Internet at the website
address listed on Schedule 9.02]. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedule [1][2]
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

 

TRX, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

For the Month/Quarter/Year ended                              (“Statement Date”)

SCHEDULE [1][2]

TO THE COMPLIANCE CERTIFICATE

($ IN 000’S)

 

I.      Section 7.13(a) – Consolidated Senior Leverage Ratio.

  

A.     Consolidated Funded Indebtedness at Statement Date (including the
Obligations and excluding any portion of Subordinated Indebtedness that by its
terms or by the terms of any instrument or agreement relating thereto does not
mature on demand or within one year from the date of determination):

   $             

B.     Consolidated EBITDA for period of twelve calendar months ending on above
date (“Subject Period”):

  

1.      Consolidated Net Income for Subject Period:

   $             

2.      Consolidated Interest Charges for Subject Period:

   $             

3.      Provision for income taxes for Subject Period:

   $             

4.      Depreciation expenses for Subject Period:

   $             

5.      Amortization expenses for Subject Period:

   $             

6.      Non-recurring non-cash reductions of Consolidated Net Income for Subject
Period:

   $             

7.      Specified Non-Recurring Items for Subject Period:

   $             

8.      Income tax credits for Subject Period:

   $             

9.      Non-cash additions to Consolidated Net Income for Subject Period:

   $             

10.    Cash expenditures during Subject Period related to non-cash reductions of
Consolidated Net Income in prior periods added in determining Consolidated
EBITDA in such prior periods:

   $             

11.    Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 +7 – 8 – 9 – 10):

   $             

C.     Consolidated Leverage Ratio (Line I.A ÷ Line I.B.11):

                  to 1

Maximum permitted:

     1:00 to 1:00



--------------------------------------------------------------------------------

II.     Section 7.13(b) – Clean Down Period.

   The Outstanding Amount of Loans under the Agreement have been reduced to
$2,000,000 or less for at least [        ] consecutive days during the fiscal
quarter ended on the Statement Date.

Minimum required: 30

  

III.   Section 7.13(c) – Consolidated Fixed Charge Coverage Ratio.

  

A.     EBITDA available to pay Fixed Charges

  

1.      Consolidated EBITDA for Subject Period
(See Line I.B.11):

   $             

2.      Non-Financed Capital Expenditures for Subject Period:

   $             

3.      50% of the aggregate amount of Restricted Payments made pursuant to
Section 7.06(e) during Subject Period:

   $             

4.      EBITDA available to pay Fixed Charges (Line III.A.1 - Line III.A.2 -
Line III.A.3):

   $             

B.     Consolidated Fixed Charges

  

1.      Principal amount of Indebtedness required to be paid during 12-month
period immediately following such Subject Period (excluding Indebtedness under
the Loan Documents):

   $             

2.      Consolidated Interest Charges paid or required to be paid during such
period:

   $             

3.      Consolidated Fixed Charges (Line III.B.1 + Line III.B.2):

   $             

C.     Consolidated Fixed Charge Coverage Ratio (Line III.A.4 ÷ Line III.B.3):

                  to 1

Minimum required:

     1:20 to 1:00



--------------------------------------------------------------------------------

IV.   Section 7.14 – Capital Expenditures.

  

A.     Capital expenditures made during fiscal year to date:

   $                   

B.     Capital expenditures that could have been made during prior fiscal year
but which were not made ( £$5,000,000):

   $                   

C.     Maximum permitted capital expenditures ($12,000,000 + Line IV.B.):

   $                   

D.     Excess (deficit) for covenant compliance

(Line IV.C. – IV.A.):

   $                   